Fred S. Wetzel, as receiver of the Benton County National Bank, brought suit against Benton County Lumber Company to recover on some notes executed by said company to said bank, and E. P. Knott was appointed receiver, and has since operated the business, and is attempting to pay claims against said company out of its earnings.
The appellant filed an intervention, alleging that the Benton County Lumber Company was indebted to it in the sum of $2,349.73; that $555.98 was for two carloads of cement sold and delivered by the intervener to the Benton County Lumber Company, plus interest of $22.18, and the balance of $3,500 is alleged to be due under a written agreement executed on June 29, 1927.
The written agreement is as follows:
"This agreement, entered into this 29th day of June, 1927, by and between Dewey Portland Cement Company, a West Virginia corporation, party of the first part, and Benton County Lumber Company, an Arkansas corporation, party of the second part, witnesseth:
"Whereas party of the second part owes party of the first part the sum of thirty-five hundred dollars ($3,500) for cement shipped by first party to second party which was used by E. H. Locher Company, contractors, in the construction of paving in the city of *Page 919 
Bentonville, Arkansas, in what is known as Paving District Number One;
And whereas party of the second part has not received payment for said cement from E. H. Locher, it is agreed as follows:
"Party of the first part agrees, in consideration for agreements herein made by second party, that in the event party of the first part is compelled to take legal action to collect the sum of thirty-five hundred dollars ($3,500) above referred to, for which said second party holds a negotiable note dated Bentonville, Arkansas, June 9, 1927, and due on or before October 1, 1927, the said note being signed by E. H. Locher Company, E. H. Locher, individually, and Tom Eads, the said E. H. Locher and said Tom Eads being partners doing business under the firm name of E. H. Locher Company, then in such event, first party agrees to pay one-half the expense of such legal action.
"First party further agrees, that in the event the second party is unable to collect the amount due on the note hereinbefore referred to, that it will stand one-half the part of said amount which second party is unable to collect.
"In consideration of the foregoing agreement by first party, second party agrees to use diligent efforts to collect said amount of thirty-five hundred dollars ($3,500), and in any event to collect the same, if not sooner collected, from the last estimate that may be due E. H. Locher Company from the city of Bentonville, Arkansas, for work done on Paving Improvement District Number Three therein, an assignment for which was made to second party by said contractors under date of June 9, 1927, which will be approved by the board of commissioners. Second party agrees that, as soon as collection of this amount is made, that it will immediately pay the same to first party.
"In further consideration for foregoing agreement of first party, second party agrees to use his best efforts to see that only cement manufactured by first party is *Page 920 
used in the work known as Paving Improvement District Number Three of the city of Bentonville, Arkansas."
The Benton County Lumber Company and E. P. Knott, receiver, filed answer denying the allegations of the intervention, and further stated that the Dewey Portland Cement Company sold the cement to Locher and Eads; that the Benton County Lumber Company acted merely as agent for the intervener; that the Benton County Lumber Company did not become liable for any amount; that the note was taken, made payable to the Benton County Lumber Company as agent for the appellant, and was so understood by it at the time; that suit was brought on the note, a judgment obtained, and assigned to the appellant.
On July 12, 1930, the judgment in favor of the Benton County Lumber Company was assigned to appellant, and appellant thereafter brought suit on the judgment, claiming that it was the absolute owner, and obtained a judgment in its name.
The principal question for our consideration is the proper construction to be placed on the contract above set out.
"Generally speaking, the cardinal rule in the interpretation of contracts is to ascertain the intention of the parties, and give effect to that intention if it can be done consistently with legal principles." 6 R.C.L. 835; Mo.  N. Ark. Rd. Co. v. Fowler, 173 Ark. 772, 293 S.W. 47.
In construing a contract, however, and ascertaining the intention of the parties, the contract must be construed as a whole, nothing being treated as surplusage, if any meaning reasonable and consistent with the rest can be given it. Hughes v. El Dorado Union Oil Co.,160 Ark. 342, 254 S.W. 663.
Courts may acquaint themselves with the persons and circumstances that are the subject of the statements in written agreements, and are entitled to place themselves in the same situations as the parties who made the contract, so as to view the circumstances as they viewed them, in order to ascertain the intention of the parties *Page 921 
from the language used. U.S. Fidelity  Guaranty Co. v. Sellers, 160 Ark. 599, 255 S.W. 26; Wells v. Moore,163 Ark. 542, 260 S.W. 411; Desha v. Erwin, 168 Ark. 555,270 S.W. 965; Inter-Southern Life Ins. Co. v. Shutt,175 Ark. 1161, 1 S.W.2d 801.
Another rule of construction is that, where there is any doubt as to the meaning of the contract, it will be resolved against the party who prepared the contract. Bracy Bros. Hdw. Store v. Herman-McCain Const. Co.,163 Ark. 133, 259 S.W. 384; McClain v. Reliance Life Ins. Co., 170 Ark. 478, 280 S.W. 15; Marley v. Hackler,176 Ark. 238, 3 S.W.2d 20; Silbernagel  Co. v. Taliaferro,186 Ark. 470, 53 S.W.2d 999; Walden v. Fallis,171 Ark. 11, 283 S.W. 17, 45 A.L.R. 1396.
The note executed to the Benton County Lumber Company was dated June 9, 1927, and the cement furnished to the contractors must have been furnished sometime before the date of the note. The contract relied on by appellant was dated June 29, 1927. The contract shows that the appellee is indebted to the appellant in the sum of $3,500 for cement shipped to E. H. Locher Company, contractors, and the appellant agreed in that contract, in the event that appellee was compelled to take legal action to collect the note, the appellant would pay half the expense of such legal action. It further agreed that if the appellee was unable to collect the amount of the note, it, the appellant, would stand one-half the part of said amount which the appellee was unable to collect. It was also provided in the contract that the last estimate for work done on the improvement district was assigned to the appellee, and appellee agreed, as soon as this was collected, to pay the appellant. Appellee also agreed in the contract to use its best efforts to see that only cement manufactured by the appellant was used in district No. 3.
It was the contention of the appellee that it acted as agent for the appellant. This is denied by the appellant in its evidence, as shown by the testimony of its vice-president.
Numerous letters were introduced in evidence, which we do not set out at length, but on June 17, 1927, the *Page 922 
appellee wrote to the appellant inclosing a check for $2,268.20, with the $3,500 note, in full settlement of its account with appellant. The note was indorsed "without recourse." It was also stated in this letter that the appellee would do what it could in the matter of collecting the note.
On June 20, 1927, the appellant wrote to the appellee declining to accept the note with the indorsement without recourse, and requested the appellee to erase these words, and to indorse the note without these words, but appellant stated in that letter, not that it was holding the appellee liable, but: "The reason for declining to accept said note is that we are not on the ground in a position to make collection, while you are, and furthermore being you saw fit to accept this note, doubtless you know it is easily collectible, and, as a matter of fact, you realize it is by you, but it might become a rather difficult matter for us."
The note was then indorsed in the manner suggested by the appellant. Thereafter, at the request of the appellant, the judgment obtained by appellee on said note was assigned to the appellant, the assignment being prepared by the appellant. The judgment was for $4,251.15, and they prepared the assignment so as to require the appellee to assign said judgment to the appellant company absolutely. In that assignment was included not only the $3,500, but all other moneys recoverable under said judgment.
After the assignment of this judgment to it absolutely, appellant brought suit on this judgment in its name in Oklahoma, and recovered a judgment against the contractors.
From the time the cement, for which the $3,500 note was given, was sold, sometime before June 9, 1927, until this suit was filed, appellant never took any steps to collect from the appellee, and it is not denied that Mr. Forsman, who dealt with appellee, understood that while the note was taken to appellee, it was not to be liable for the amount. *Page 923 
In appellee's letter of June 17th is this statement: "The note is indorsed without recourse, which is in line with our conversation with Mr. Forsman." This is not denied anywhere, and it is not denied that Mr. Forsman had the right to make the agreement.
The evidence show's that the appellant is engaged in the manufacture and sale of cement, and that the appellee was engaged in the manufacture and sale of lumber and supplies. It was selling material to the improvement districts, and it required in the contract that it wrote that the appellee should use its best efforts to see that only cement manufactured by appellant was used in the work known as Paving District No. 3 of Bentonville, Arkansas.
It appears from the record that in their dealings they were mutually assisting each other, and, while the case is not entirely free from difficulty, yet the intention of the parties under the contract is a question of fact to be determined not only from the contract, but from the acts and conduct of the parties, and all the circumstances surrounding the transactions. These facts were considered by the chancellor, who found in favor of the appellee, and we think his finding was not against the preponderance of the evidence.
In addition to this, however, it may be said that, whether the contract should be construed as the chancellor construed it or as the appellant contends it should be construed, we think the acts of the parties, after the judgment was obtained by appellee, show that the parties themselves changed the contract, if it meant what appellant claims it meant.
"It is well settled in this State that parties to a written contract may, subsequent to its execution, modify it, and substitute a valid oral agreement therefor." Cook v. Cave, 163 Ark. 407, 260 S.W. 49; Elkins v. Aliceville,170 Ark. 195, 279 S.W. 379; Am. Tr. Co. v. McKee,173 Ark. 147, 293 S.W. 50; J. C. Englemen, Inc., v. Briscoe,172 Ark. 1088, 291 S.W. 795. *Page 924 
It is not necessary that a contract be expressly rescinded, and another one substituted, but it may be implied from the acts of the parties and circumstances.
"The cancellation or rescission of a written contract may be oral, or by implied agreement, which may be shown by the acts of the parties and the surrounding circumstances. So a rescission may be implied where the first agreement has never been followed, or acted on for a length of time." 13 C.J. 601; Hunt v. Woods, 168 Ark. 407,270 S.W. 505.
We think the chancellor was justified in finding that when the appellant did not, from 1927 to 1930, demand payment from appellee, and when it requested the assignment of a judgment for more than $4,000 to be assigned to it absolutely, neither party regarded this as a debt against the appellee.
We have called attention to the fact that when appellant objected to the manner of the indorsement of the note, it did not claim any liability against the appellee, but gave a wholly different reason for wanting the note indorsed as it suggested. Appellee wrote to appellant at the time that the representative of the appellant understood that the note was to be indorsed without recourse.
When all the facts and circumstances are considered, we cannot say that the finding of the chancellor is not supported by the evidence.
The decree is affirmed.
JOHNSON, C.J., and BUTLER, J., dissent.